Case 8:18-cv-02869-VMC-CPT Document 132-1 Filed 10/04/19 Page 1 of 25 PageID 2714



                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                     TAMPA DIVISION

  THE HURRY FAMILY REVOCABLE TRUST;                        CASE NO.: 8:18-cv-02869-VMC-CPT
  SCOTTSDALE CAPITAL ADVISORS
  CORPORATION; ALPINE SECURITIES
  CORPORATION,

         Plaintiffs,

  vs.

  CHRISTOPHER FRANKEL,

        Defendant.
  ___________________________________

    PLAINTIFFS’ REPLY TO (DKT. 131-1) FRANKEL’S RESPONSE TO PLAINTIFFS’

                                       MATERIAL FACTS


   PLAINTIFFS’ MATERIAL               FRANKEL’S RESPONSE               PLAINTIFFS’ REPLY
   FACT
   1.
                                      Admit
   In 2015, Plaintiffs considered
   hiring Frankel to help run their
   broker-dealer businesses.
   Cruz Decl. ¶ 4.


   2.                                 Admit that Frankel discussed     Frankel testified under oath
                                      Alpine’s business with           at a FINRA hearing that he
   Plaintiffs engaged in              Alpine. Frankel never            discussed Cayman (CSCT).
   discussions with Frankel about     discussed Cayman’s business      Request for Judicial Notice
   their businesses.                  or the Trust. (Frankel Dep.      1.
   Cruz Decl. ¶ 4. Frankel Depo.      39: 23-25; 40: 1-10)
   17:9-17; 18:7-25

   3.                                 Deny. Frankel explained in       The Original NDA, which
                                      his declaration filed early on   Frankel signed, states:
   Plaintiffs were aware that these   that the plaintiffs had very     “Recipient [Frankel] and
   discussions about their            little, if any, confidential     Disclosure [defined therein]
   businesses would expose            information concerning their     have entered into

                                                  1
Case 8:18-cv-02869-VMC-CPT Document 132-1 Filed 10/04/19 Page 2 of 25 PageID 2715



   Frankel to, and entrust him        highly regulated businesses.      discussions for form a
   with, information that is          (Doc 16-1 at ¶¶ 6 and 23)         business or employment
   commercially valuable to           (Process for clearing trades      relationship in connection
   Plaintiffs and not generally       for securities transactions has   with Discloser’s business . .
   known or readily ascertainable     long been standard and            . in connection with such
   in the broker-dealer securities    widely known in securities        discussions, the Discloser
   industry or the public at large.   business. Alpine and              will communicate to the
   Hurry Depo. 25:16-23               Scottsdale are regulated by       Recipient and grant the
                                      SEC and publish their             Recipient access to
   Cruz Decl. ¶ 5                     financial statements, fee         Confidential Information (as
                                      schedules, and commission         defined below) pertaining to
                                      schedules).                       Discloser’s business.”

                                                                        Frankel Depo. Exh. 1

                                                                        Dkt. 118-3
   4.                                 Deny. The plaintiffs              Document speaks for itself.
                                      misrepresented Frankel’s
   In order to protect this           testimony. Frankel did not        Frankel improperly proffers
   information, Plaintiffs required   concede that the plaintiffs       legal argument.
   Frankel to enter into a written    required a non-disclosure
   non-disclosure agreement (the      agreement to protect trade
   “NDA”) that would limit his        secrets or confidential
   use of Plaintiffs’ numerous        information. In the quoted
   trade secrets and confidential     excerpts, he identified his
   information. Hurry Depo.           signature on the initial Non-
   24:16-25; 25:16-23; Exh. 3         Disclosure Agreement and
                                      agreed that the plaintiffs
   Cruz Decl. ¶ 6; Exh. 1             shared SEC exams with him
                                      which he “supposed” the
   Frankel Depo. 16:17-17; 18:7-      plaintiffs might consider
   25                                 confidential. (Frankel Dep.
                                      16:17; 18:7-25). He did not
                                      concede that the SEC exams
                                      “could reasonably be
                                      expected to adversely affect
                                      Company’s business,” a
                                      confidentiality requirement
                                      under 1(e) of the Employee
                                      Non-disclosure & Computer
                                      Use Agreement (Doc 118-4).
                                      Frankel did not concede any
                                      use or disclosure which
                                      could reasonably have been
                                      expected adversely to affect
                                      any of the plaintiffs.

                                                  2
Case 8:18-cv-02869-VMC-CPT Document 132-1 Filed 10/04/19 Page 3 of 25 PageID 2716



   5.                               Deny. The plaintiffs again       Document speaks for itself.
                                    misrepresented Frankel’s
   The NDA, signed by Frankel on testimony. Frankel did not          Frankel improperly proffers
   June 22, 2015, acknowledged      testify that the plaintiffs gave legal argument.
   that Frankel would be exposed    him any information that was
   to information that is the “sole “highly confidential.” In the
   property” of the Plaintiffs “and cited passage, Frankel
   highly confidential in nature.”  merely acknowledged that he
   Hurry Depo. Exh. 3               signed the initial Non-
                                    Disclosure Agreement.
   Cruz Decl. ¶ 6; Exh. 1           (Frankel Dep. 16: 17-25).

   Frankel Depo. 16:17-25; Exh. 1

   6.                              Admitted that the initial        Document speaks for itself.
                                   Non-Disclosure Agreement,
   The NDA requires that,          under which the plaintiffs       Frankel improperly proffers
   “[w]ithin ten business days of  demanded that Frankel return     legal argument.
   receipt of the [Plaintiffs’]    their Confidential
   written request, [Frankel] will documents, gave Frankel ten
   return to the [Plaintiffs] all  business days to do so. In
   documents, records and copies   accordance with the
   thereof containing Confidential Agreement, Frankel
   Information.” Hurry Depo. Exh. responded the next business
   3¶5                             day after receiving the
                                   demand that he would return
   Cruz Decl. ¶ 6; Exh. 1 ¶ 5      Confidential documents, if
                                   the plaintiffs would tell him
   Frankel Depo. 16:17-25; Exh. 1 what they considered
   ¶5                              confidential, or all
                                   documents if they could not
                                   decide what was
                                   confidential. The plaintiffs
                                   ignored Frankel’s response
                                   and sued him before
                                   expiration of the 10 business
                                   day period. (Frankel
                                   Declaration and Exhibits
                                   (Doc. 16-1 through 16-5)).
   7.                              Deny. The plaintiffs again       Document speaks for itself.
                                   misrepresented Frankel’s
   The NDA defined “Confidential testimony. On cited page 16,       Frankel improperly proffers
   Information” as “any data or    Frankel acknowledged his         legal argument.
   information that is proprietary signature; on un-cited page
   to the Plaintiffs and not       18: 17-25, Frankel recalled
   generally known to the public,  receiving SEC exams before

                                                 3
Case 8:18-cv-02869-VMC-CPT Document 132-1 Filed 10/04/19 Page 4 of 25 PageID 2717



   whether in tangible or             joining Alpine, which he
   intangible form, whenever and      “supposed” the plaintiffs
   however disclosed.” Hurry          might have considered
   Depo. Exh. 3 ¶ 5                   confidential. Frankel was not
                                      asked, however, about his
   Cruz Decl. ¶ 6; Exh. 1 ¶ 5         understanding of the
                                      definition of Confidential
   Frankel Depo. 16:17-25; Exh. 1     Information in either the
   ¶5                                 Initial or the Employee
                                      Nondisclosure & Computer
                                      Use Agreement. Provision
                                      1(e) of the Employee
                                      Nondisclosure & Computer
                                      Use Agreement, among other
                                      things, required that
                                      disclosure of confidential
                                      information “reasonably be
                                      expected to adversely affect
                                      Company’s business” in
                                      order to qualify as
                                      Confidential. (Doc 118-4).
                                      Frankel did not concede any
                                      access, use, or disclosure
                                      which could reasonably have
                                      been expected adversely to
                                      affect any of the plaintiffs.
   8.                                 Admit that Frankel began
                                      working for Alpine as an
   Alpine ultimately hired Frankel.   employee on or about
   Hurry Depo. 48:9-25                August 5, 2015. (Frankel
                                      Dep. 22: 13-15).
   Frankel Depo. 22:13-15

   9.                             Admit that Alpine employed
                                  Frankel as its CEO from
   From approximately July 2015   August 5, 2015 (Frankel
   through July 2018, Frankel     Dep. 22: 13-20), until
   served as CEO of Alpine, and   August 1, 2018 (Frankel
   from July 2018 through October Dep. 26: 4-6), and that
   2018 was a consultant to       Alpine thereafter engaged
   Alpine. Hurry Depo. 48:9-25;   Frankel as a non-exclusive
   56:16-18; 61:24-62:6           consultant until October 31,
                                  2018. (Frankel Dep. 26: 4-
   Frankel Depo. 22:13-20; 26:4-  13; Frankel Declaration
   13                             (Doc. 16-1) at ¶12)



                                                  4
Case 8:18-cv-02869-VMC-CPT Document 132-1 Filed 10/04/19 Page 5 of 25 PageID 2718



   10.                               Admit

   On July 1, 2015, Alpine,
   Scottsdale, and Frankel entered
   into a second nondisclosure
   agreement entitled the
   “Employee Nondisclosure &
   Computer Use Agreement”
   (“Nondisclosure & Use
   Agreement”). Hurry Depo.
   36:23-37:6; Exh. 4

   Cruz Decl. ¶ 7 Exh. 2

   Frankel Depo. 54:18-55:8; Exh.
   5

   11.                               Admitted that the plaintiffs   Document speaks for itself.
                                     appear accurately to have
   The Nondisclosure & Use           quoted Provision 1 of the      Frankel improperly proffers
   Agreement defined                 Employee Nondisclosure &       legal argument.
   “Confidential Information” as:    Computer Use Agreement
                                     (Doc 118-4) including the
    “(a) technical information       requirements at the end that
    concerning Company's             Confidential “information
    products and services,           not generally [be] known to
    including product know-          the public” and be
    how, formulas, designs,          information that “if misused
    devices, diagrams, software      or disclosed, could
    code, test results, processes,   reasonably be expected to
    inventions, research projects    adversely affect Company’s
    and product development,         business.” Frankel never
    technical memoranda and          conceded that he used or
    correspondence; (b)              disclosed any information
    information concerning           which could reasonably have
    Company's business,              been expected adversely to
    including cost information,      affect the plaintiffs
    profits, sales information,
    accounting and unpublished
    financial information,
    business plans, markets and
    marketing methods,
    customer lists and customer
    information, purchasing
    techniques, supplier lists and
    supplier information and

                                                5
Case 8:18-cv-02869-VMC-CPT Document 132-1 Filed 10/04/19 Page 6 of 25 PageID 2719



    advertising strategies; (c)
    information concerning
    Company's employees,
    including salaries, strengths,
    weaknesses and skills; (d)
    information submitted by
    Company's customers,
    suppliers, employees,
    consultants or co-venture
    partners with Company for
    study, evaluation or use; and
    (e) any other information not
    generally known to the
    public which, if misused or
    disclosed, could reasonably
    be expected to adversely
    affect Company's business.
   Hurry Depo. Exh. 4 ¶ 1

    Frankel Depo. 54:18-55:8;
    Exh. 5 ¶ 1

   12.                               Deny. The plaintiffs again      Document speaks for itself.
                                     misrepresented Frankel’s
   The Nondisclosure and Use         testimony. The plaintiffs did   Frankel improperly proffers
   Agreement limited Frankel’s       not ask Frankel about his       legal argument.
   access to Confidential            understanding of quoted
   Information through the           Provision 6 in the Employee
   following provisions:             Nondisclosure & Computer
                                     Use Agreement (Doc. 118-4)
    As part of Employee's            and particularly sub
    duties, Employee will have       paragraph (f)(7), purporting
    access to Company's              to restrict use of private
    Electronic Communication         health and medical risk
    Systems (ECS), which             management information.
    includes without limitation,     Sub-paragraph (f)(7)
    its computers, network           prohibited transmission of
    systems, Internet                “confidential patient,
    connection, Intranet,            business or risk management
    electronic mail, voicemail,      information to any non-
    facsimiles, telephones and       Company email address.”
    other information systems        The only reasonable
    used for the transmission of     interpretation of sup
    electronic communications.       paragraph (f)(7) is that it
    As a condition of                prohibited email
    employment, Employee

                                                 6
Case 8:18-cv-02869-VMC-CPT Document 132-1 Filed 10/04/19 Page 7 of 25 PageID 2720



    agrees to the following         transmission of confidential
    restrictions on the access      information to non-company
    and use of Company's ESS:       employees. The plaintiffs
                                    have adduced no evidence
    (a) Any access and use of       that Frankel ever transmitted
    ESS is strictly limited for     any of their confidential
    purposes relating to            information to an email
    Employee's duties and           address of any non-company
    responsibilities as an          employee or representative.
    employee, official business
    within Company and other
    activities approved in
    writing (including e-mail
    approval) by Company.
    …
    (d) Employee will only
    access those computing
    resources that he/she has
    authorization from
    Company to use and will
    only use such resource in
    carrying out his/her job
    duties.
    …
    (f) Prohibited actions using
    Company's ECS include,
    but are not limited to the
    following: … using the
    system for illegal or
    criminal activities,
    commercial ventures,
    private profit, religious or
    political causes, any form
    of solicitation (except those
    approved by Company);
    [and] transmitting
    confidential patient,
    business or risk
    management information to
    any non-Company email
    address.
   Hurry Depo. Exh. 4 ¶ 6

   Frankel Depo. 54:18-55:8; Exh.
   5¶6



                                                7
Case 8:18-cv-02869-VMC-CPT Document 132-1 Filed 10/04/19 Page 8 of 25 PageID 2721




   13.                               Admit that Alpine and            Document speaks for itself.
                                     Scottsdale self-servingly
   The Nondisclosure and Use         claimed in the first sentence    Frankel improperly proffers
   Agreement also required that      of Provision 2 of the            legal argument.
   Frankel “shall keep Company's     Employee Nondisclosure &
   Confidential Information,         Computer Use Agreement
   whether or not prepared or        (Doc. 118-4) that their
   developed by [Frankel], in the    Confidential Information
   strictest confidence. [Frankel]   qualified as trade secrets
   will not disclose such            under Arizona’s Trade Secret
   information to anyone outside     Act. Admit that the plaintiffs
   Company without Company's         accurately quoted the second
   prior written consent. Nor will   sentence of Provision 2, but
   [Frankel] make use of any         omitted the limitations in
   Confidential Information for      Provision 2(a),(b), and (c),
   [Frankel’s] own purposes or the   which state that information
   benefit of anyone other than      is not confidential if Frankel
   Company.” Hurry Depo. Exh. 4      already knew about the
   ¶2                                information, if the
                                     information is publically
   Frankel Depo. 54:18-55:8; Exh.    available, or if Frankel
   5¶2                               lawfully obtained the
                                     information from a source
                                     other than Alpine or
                                     Scottsdale. Frankel did not
                                     concede disclosing to third
                                     parties, or using for his own
                                     benefit, any information
                                     which satisfied all
                                     requirements of Provision 2.
   14.                               Deny. Frankel continued as a     Document speaks for itself.
                                     non-exclusive consultant for
   Upon Frankel’s termination        Alpine until October 31,         Frankel improperly proffers
   from Alpine, the Nondisclosure    2018. (Frankel Dep. 26: 4-       legal argument.
   and Use Agreement mandated        13; Frankel Declaration
   that he “promptly deliver to      (Doc. 16-1) at ¶12). The
   Company all originals and         plaintiffs did not ask Frankel
   copies of all documents,          in his deposition, at pages 54
   records, software programs,       and 55 or anywhere else,
   media and other materials         about his understanding of or
   containing any Confidential       compliance with Provision 4
   Information. Employee will        of the Employee
   also return to Company all        Nondisclosure & Computer
   equipment, files, software        Use Agreement. Provision 4
   programs and other personal       stated that Frankel would

                                                 8
Case 8:18-cv-02869-VMC-CPT Document 132-1 Filed 10/04/19 Page 9 of 25 PageID 2722



   property belonging to            “promptly deliver … all
   Company.” Hurry Depo. Exh. 4     documents … containing any
   ¶4                               Confidential Information”
                                    upon termination of his
   Frankel Depo. 54:18-55:8; Exh.   employment with Alpine.
   5¶4                              (Doc. 118-4 at Provision 4).
                                    Frankel tried “promptly” to
                                    return Confidential
                                    Information by offering to
                                    deliver all documents
                                    containing Confidential
                                    Information, if the plaintiffs
                                    would tell him what they
                                    considered confidential, or
                                    all documents, if the
                                    plaintiffs could not decide
                                    what was confidential. The
                                    plaintiffs ignored Frankel’s
                                    offer and sued him less than
                                    10 business days after
                                    Frankel received the
                                    plaintiffs’ demand. In their
                                    demand, the plaintiffs
                                    referenced and attached the
                                    Initial Nondisclosure
                                    Agreement, not the
                                    Employee Nondisclosure &
                                    Computer Use Agreement.
                                    The Initial Nondisclosure
                                    Agreement gave Frankel ten
                                    business days to return
                                    confidential documents after
                                    receipt of written request
                                    from the plaintiffs. (Frankel
                                    Declaration and attachments
                                    (Doc. 16-1 through 16-5).
   15.                              Deny. The plaintiffs
                                    misrepresented Frankel’s       Frankel improperly proffers
   Beginning in or about June       testimony. Frankel did not     legal argument.
   2015, and continuing through     concede in the cited excerpts
   September 2018, The Trust,       or elsewhere that the
   Alpine, and Scottsdale           plaintiffs provided him with
   complied with their respective   information which “could
   obligations under the NDA and    reasonably be expected to
   Nondisclosure & Use              adversely affect Company’s
   Agreement by providing           business,” as required by

                                               9
Case 8:18-cv-02869-VMC-CPT Document 132-1 Filed 10/04/19 Page 10 of 25 PageID 2723



    Frankel with access to the      1(e) of the Employee
    information by which he needed  Nondisclosure & Computer
    for his employ, i.e., the       Use Agreement (Doc 118-4).
    Plaintiffs’ business practices, At page 38: 4-18, Frankel
    financial relationships and     said he had some interaction
    terms of those relationships,   with clients while working
    client lists, pricing information,
                                    and consulting for Alpine. At
    and private financial           pages 39: 23-25; 40: 1-10,
    information of the Plaintiffs and
                                    Frankel said he did not
    their clients. Hurry Depo.      recognize and had never
    68:11-69:1; 78:15-19; 126:11-   looked at the Trust
    19; Exh. 12                     documents which he sent to
                                    himself. At pages 170: 6-25;
    Cruz Decl. ¶ 8                  171: 1-4; 115: 3-15; 116: 1-
                                    16, Frankel explained that he
    Frankel Depo. 38:4-19; 39:23-   sent himself the email on
    40:10: 115:3-116:16             October 7, 2018, which
                                    included Trust documents as
                                    attachments, simply to get
                                    the current email address of
                                    persons at Ascensus with
                                    whom he had worked for 20-
                                    plus years, and that he did
                                    not care about, misuse, or
                                    disclose the attachments.
                                    Frankel did not concede
                                    disclosing the attachments to
                                    anyone or using them for his
                                    own benefit or to harm the
                                    plaintiffs.
    16.                             Deny. Frankel never
                                    conceded that any of the
    On numerous occasions,          plaintiffs’ information was     On September 18, 2018,
    without Plaintiffs knowledge or confidential under the          Frankel sent a term sheet for
    consent, Frankel would access   operative provisions of the     a secured revolving credit
    Plaintiffs’ Confidential        Nondisclosure Agreements.       facility belonging to Alpine
    Information for his own         Frankel never conceded that     to his personal email
    personal uses. Frankel Depo.    he misused or disclosed         account to use as a template
    40:8-41:19; 43:19-44:7; 44:14- confidential information.        for his personal use.
    17; 59:15-60:10; 60:23-62:2;    Frankel never conceded that     Frankel Depo. 62:16-63:17
    62:16-63:17; 66:18-67:1; 67:15- he accessed confidential
    17: 69:13-70:14; 70:24-71:2:    information in contravention    On October 7, 2018,
    71:21-23; 76:2-77:16; 78:11-14; of sub-paragraph (f)(7),        Frankel emailed a number
    79:20-80:15; 81:6-8; 86:15-20; prohibiting transmission of      of Alpine’s confidential
    89:11-90:15; 91:5-7; 92:1-12;   “confidential patient,          documents to his personal
    92:19-93:6; 114:5-14; 115:3-18; business or risk management     email address. Frankel

                                                10
Case 8:18-cv-02869-VMC-CPT Document 132-1 Filed 10/04/19 Page 11 of 25 PageID 2724



    116:11-117:2: 117:16-121:14;     information to any non-           admitted he needed the
    122:10-124:1; 124:10-18;         Company email address.”           contact information therein
    125:10-22; 128:14-129:20;        Frankel never conceded            “to help another group try to
    130:7-131:20; 132:6-133:19;      emailing any “Confidential        become a nonbank
    134:1; 135:14-136:25; 137:6-8;   Information” to non-              custodian.” Frankel Depo.
    152:13-153:13; 155:2-156:5;      employees or non-                 117:16-121:14
    Exhs. 2, 6—19                    representatives of Alpine or
                                     Scottsdale. Frankel testified     After he left Alpine, Frankel
                                     as follows in the citations       obtained a confidential trade
                                     which the plaintiffs have         blotter from an employee at
                                     misrepresented as supporting      Alpine, and sent it to a third
                                     Fact 16: Frankel Dep. 40: 8-      party in an effort to obtain
                                     25; 41: 1-19; 43: 19-25; 44:      another broker dealer.
                                     1-7; 44: 14-17 (Frankel           Frankel Depo. 152:13-
                                     never looked at, cared about,     153:13; 155:2-156:5
                                     misused, or disclosed Trust
                                     documents); Frankel Dep.
                                     59: 15-25; 60: 1-10; 60: 23-
                                     25; 61: 1-25; 62: 1-2; 63: 16-
                                     17 (Frankel considered using
                                     loan document subject
                                     headings for a template to
                                     create a possible capital raise
                                     document, but Frankel never
                                     created capital raise
                                     document and never raised
                                     capital; no admission that
                                     Frankel misused or disclosed
                                     loan document); Frankel
                                     Dep. 66: 18-25; 67:1; 67: 15-
                                     17; 69: 13-25; 70: 1-14; 70:
                                     24-25; 71: 1-2; 71: 21-23
                                     (No admission that Frankel
                                     misused or disclosed
                                     employee’s draft
                                     employment agreement; to
                                     the contrary, Frankel
                                     testified that he worked on
                                     draft employment agreement
                                     for Alpine to try to retain
                                     employee for Alpine);
                                     Frankel Dep. 76: 2-25; 77: 1-
                                     16; 78: 11-14 (No admission
                                     that Frankel emailed himself
                                     FINRA 3120 Report in 2016
                                     for any reason other than to

                                                 11
Case 8:18-cv-02869-VMC-CPT Document 132-1 Filed 10/04/19 Page 12 of 25 PageID 2725



                               work on document for
                               Alpine); Frankel Dep. 79:
                               20-25; 80: 1-15; 81: 6-8 (No
                               admission that Frankel
                               emailed himself FINOP Pre-
                               Exit Meeting Report in 2016
                               for any reason other than to
                               work on document for
                               Alpine); Frankel Dep. 86:
                               15-20; 88: 4-25; 89: 1-10;
                               89: 11-25; 90: 1-15; 90: 16-
                               25; 91: 1-4; 91: 5-7 (Frankel
                               emailed himself list of top 50
                               clients as “wrap-up” work
                               for Alpine to determine
                               adverse impact Hurry’s
                               proposed fee increase might
                               have on Alpine’s business;
                               did not disclose list or use
                               for personal benefit); Frankel
                               Dep. 92: 1-12; 92: 19-25; 93:
                               1-6; 94: 24-25; 95: 1-7
                               (Frankel emailed himself
                               loan term sheet to work on
                               the term sheet for Alpine;
                               Frankel did not disclose term
                               sheet, did not use for
                               personal benefit, and did not
                               use to harm Alpine or
                               Scottsdale); Frankel Dep.
                               114: 5-14; 115: 3-18; 116:
                               11-25; 117: 1-15; 117: 16 -
                               121: 16 (Frankel sent himself
                               email regarding non-
                               custodial bank application to
                               get current addresses of
                               Acsensus employees with
                               whom he had worked for 20-
                               plus years (121: 5-16);
                               Frankel did not send email or
                               attachments to anyone else;
                               Frankel did not disclose
                               attachments, or use
                               attachments for his benefit or
                               to harm Alpine or
                               Scottsdale); Frankel Dep.

                                          12
Case 8:18-cv-02869-VMC-CPT Document 132-1 Filed 10/04/19 Page 13 of 25 PageID 2726



                               122: 10 – 124:2 (In July
                               2017, Frankel emailed
                               himself Gribben consulting
                               agreement to work on
                               agreement for Alpine);
                               Frankel Dep. 124: 10-18;
                               125: 10-22; 127: 3-24 (On
                               May 2, 2017, Frankel sent
                               himself FINRA inquiry to
                               work on inquiry for Alpine);
                               Frankel Dep. 128: 14 – 129:
                               20 (In 2017, Frankel sent
                               himself public relations
                               document to work on for
                               Alpine); Frankel Dep. 130: 7
                               – 131: 20 (In January 2017,
                               Frankel sent himself FINRA
                               inquiry to work on for
                               Alpine); Frankel Dep. 132: 6
                               – 133: 19 (On August 28,
                               2016, Frankel sent himself
                               FINRA inquiry to work on
                               for Alpine); Frankel Dep.
                               134:1 – 137:8 (On August
                               15, 2016, Frankel sent
                               himself FINRA inquiry to
                               work on for Alpine); and
                               Frankel Dep. 152: 13 – 154:
                               1; 155: 2 – 156: 17; 29: 6-23
                               (Frankel lawfully requested
                               and obtained what he
                               understood to be a sample
                               trade blotter, which
                               contained publicly available
                               information. Frankel sent the
                               sample blotter to Ziv, a
                               Chicago broker-dealer, as a
                               sample of type of business
                               Frankel “would like to do” if
                               he were to acquire Ziv (or
                               any other brokerdealer).
                               Frankel did not ask for
                               Alpine’s trade runs. The
                               sample blotter did not
                               identify Alpine or Scottsdale
                               as broker-dealer, and did not

                                          13
Case 8:18-cv-02869-VMC-CPT Document 132-1 Filed 10/04/19 Page 14 of 25 PageID 2727



                                      identify any customers.
                                      Frankel never acquired Ziv
                                      (or any other broker-dealer).
    17.                               Deny. Frankel Dep. 134:1 –
                                      137:8 (On August 15, 2016,
    On August 15, 2016, Frankel       Frankel sent himself FINRA      Frankel admitted that the
    sent an email containing          inquiry to work on for          document he sent to his
    Confidential Information and      Alpine).                        personal email address
    Plaintiff’s documents from his                                    contained information that
    employee email account to his                                     is not publicly known.
    personal email account. Frankel
    Depo. 134:1; 135:14-136:25;
    Exh. 18

    18.                               Deny. Frankel Dep. 132: 6 –
                                      133: 19 (On August 28,
    On August 28, 2016, Frankel       2016, Frankel sent himself      Frankel admitted that the
    sent an email containing          FINRA inquiry to work on        document he sent to his
    Confidential Information and      for Alpine)                     personal email address
    Plaintiff’s documents from his                                    contained information that
    employee email account to his                                     is not publicly known.
    personal email account. Frankel
    Depo. 132:6-133:19; Exh. 17

    19.                               Deny. Frankel Dep. 79: 20-
                                      25; 80: 1-15; 81: 6-8 (No
    On October 6, 2016, Frankel       admission that Frankel          Frankel admitted that the
    sent an email containing          emailed himself FINOP Pre-      document he sent to his
    Confidential Information and      Exit Meeting Report in          personal email address
    Plaintiff’s documents from his    October 2016 for any reason     contained information that
    employee email account to his     other than to serve Alpine’s    is not publicly known.
    personal email account. Frankel   interests).
    Depo. 79:20-80:15; 81:6-8;
    Exh. 9

    20.                               Deny. Frankel Dep. 76: 2-25;
                                      77: 1-16; 78: 11- 14 (No
    On October 13, 2016, Frankel      admission that Frankel          Frankel admitted that the
    sent an email containing          emailed himself FINRA           document he sent to his
    Confidential Information and      3120 Report in October 2016     personal email address
    Plaintiff’s documents from his    for any reason other than to    contained information that
    employee email account to his     serve Alpine’s interests).      is not publicly known.
    personal email account. Frankel
    Depo. 76:2-77:16; 78:11-14;
    Exh. 8


                                                 14
Case 8:18-cv-02869-VMC-CPT Document 132-1 Filed 10/04/19 Page 15 of 25 PageID 2728



    21.                               Deny. Frankel Dep. 130: 7 –
                                      131: 20 (In January 2017,
    On January 3, 2017, Frankel       Frankel sent himself FINRA      Frankel admitted that the
    sent an email containing          inquiry to work on inquiry      document he sent to his
    Confidential Information and      for Alpine).                    personal email address
    Plaintiff’s documents from his                                    contained information that
    employee email account to his                                     is not publicly known.
    personal email account. Frankel
    Depo. 130:7-131:20; Exh. 16

    22.                               Deny. Frankel Dep. 128: 14
                                      – 129: 20 (In 2017, Frankel
    On April 12, 2017, Frankel sent   sent himself public relations   Frankel admitted that the
    an email containing               document to work on for         document he sent to his
    Confidential Information and      Alpine).                        personal email address
    Plaintiff’s documents from his                                    contained information that
    employee email account to his                                     is not publicly known.
    personal email account. Frankel
    Depo. 128:14-129:20; Exh. 15

    23.                               Deny. Frankel Dep. 124: 10-
                                      18; 125: 10-22; 127: 3-24
    On May 2, 2017, Frankel sent      (On May 2, 2017, Frankel        Frankel admitted that the
    an email containing               sent himself FINRA inquiry      document he sent to his
    Confidential Information and      to work on inquiry for          personal email address
    Plaintiff’s documents from his    Alpine).                        contained information that
    employee email account to his                                     is not publicly known.
    personal email account. Frankel
    Depo. 124:10-18; 125:10-22;
    Exh. 14

    24.                               Deny. Frankel Dep. 122: 10
                                      – 124:2 (In July 2017,
    On July 13, 2017, Frankel sent    Frankel emailed himself         Frankel admitted that the
    an email containing               Gribben consulting              document he sent to his
    Confidential Information and      agreement to work on for        personal email address
    Plaintiff’s documents from his    Alpine).                        contained information that
    employee email account to his                                     is not publicly known.
    personal email account. Frankel
    Depo. 122:10-124:1; Exh. 13

    25.                               Deny. Frankel Dep. 92: 1-12;
                                      92: 19-25; 93: 1- 6; 94: 24-
    On August 31, 2017, Frankel       25; 95: 1-7 (Frankel emailed Frankel admitted that the
    sent an email containing          himself loan term sheet to   document he sent to his
    Confidential Information and      work on the term sheet for   personal email address

                                                 15
Case 8:18-cv-02869-VMC-CPT Document 132-1 Filed 10/04/19 Page 16 of 25 PageID 2729



    Plaintiff’s documents from his    Alpine; he did not disclose      contained information that
    employee email account to his     term sheet, and he did not       is not publicly known.
    personal email account. Frankel   use for personal benefit or to
    Depo. 92:1-12; 92:19-93:6;        harm Alpine or Scottsdale).
    94:24-95:1; Exh. 11

    26.                             Deny. Frankel Dep. 86: 15-
                                    20; 88: 4-25; 89: 1- 10; 89:
    On July 31, 2018, Frankel sent  11-25; 90: 1-15; 90: 16-25;        Frankel admitted that the
    an email containing             91: 1-4; 91: 5-7 (Frankel          document he sent to his
    Confidential Information and    emailed himself list of top 50     personal email address
    Plaintiff’s documents from his  clients as “wrap-up” work          contained information that
    employee email account to his   for Alpine to determine            is not publicly known.
    personal email account. Frankel adverse impact Hurry’s
    Depo. 86:15-20; 89:11-90:15     proposed fee increase might
    Exh. 10                         have on Alpine’s business;
                                    did not disclose list or use
                                    for personal benefit).
    #.                              Deny. Frankel Dep. 66: 18-
                                    25; 67:1; 67: 15-17; 69: 13-
    August 8, 2018, Frankel sent an 25; 70: 1-14; 70: 24-25; 71:       Frankel admitted that the
    email containing Confidential   1-2; 71: 21- 23 (No                document he sent to his
    Information and Plaintiff’s     admission that Frankel ever        personal email address
    documents from his employee     misused or disclosed               contained information that
    email account to his personal   employee’s draft                   is not publicly known.
    email account. Frankel Depo.    employment agreement;
    66:18-67:1; 67:15-17: 69:13-    Frankel worked on draft
    70:14; 70:24-71:2; Exh. 7       employment agreement for
                                    Alpine to try to retain
                                    employee for Alpine)
    27.                             Deny. Frankel Dep. 59: 15-
                                    25; 60: 1-10; 60: 23- 25; 61:
    On September 18, 2018,          1-25; 62: 1-2; 63: 16-17           Frankel admitted that the
    Frankel sent an email           (Frankel considered using          document he sent to his
    containing Confidential         loan document for its subject      personal email address
    Information and Plaintiff’s     headings as template to            contained information that
    documents from his employee     create possible capital raise      is not publicly known.
    email account to his personal   document, but never raised
    email account. Frankel Depo.    capital and never created          Frankel admitted that he
    59:15-60:10; 60:23-62:2; 62:16- capital raise document; no         sought to use the document
    18; Exh. 6                      admission that Frankel             as a template for his
                                    misused or disclosed loan          personal use.
                                    document).

    28.                               Deny. Frankel Dep. 40: 8-25;
                                      41: 1-19; 43: 19- 25; 44: 1-7;

                                                  16
Case 8:18-cv-02869-VMC-CPT Document 132-1 Filed 10/04/19 Page 17 of 25 PageID 2730



    On October 7, 2018, Frankel        44: 14-17 (Frankel never         Frankel admitted that the
    sent emails containing             looked at, cared about,          document he sent to his
    Confidential Information and       disclosed, or misused Trust      personal email address
    Plaintiff’s documents from his     documents). Deny. Frankel        contained information that
    employee email account to his      Dep. 114: 5-14; 115: 3-18;       is not publicly known.
    personal email account. Frankel    116: 11-25; 117: 1-15; 117:
    Depo. 40:8-41:19; 43:19-44:7;      16 - 121: 16 (Frankel sent       Frankel admitted he needed
    114:5-14; 115:3-8; 116:11-         himself email regarding non-     the contact information
    117:3: 117:16-20; 119:1-121:4;     custodial bank application to    therein “to help another
    Exhs. 2, 12                        get current addresses of         group try to become a
                                       Acsensus employees with          nonbank custodian.”
                                       whom he had worked for 20-
                                       plus years (121: 5-16);
                                       Frankel did not send email or
                                       attachments to anyone else,
                                       and Frankel did not use
                                       attachments for his benefit or
                                       to harm Alpine or
                                       Scottsdale).
    29.                                Deny. Frankel Dep. 152: 13
                                       – 154: 1; 155: 2 – 156: 17;
    Frankel also directed an Alpine    29: 6-23 (Frankel lawfully       Frankel improperly proffers
    employee to gather and give        requested and obtained what      legal argument.
    him two days’ worth of             he understood to be a sample
    Alpine’s trade runs. Frankel       trade blotter, which
    Depo. 152:13-153:13; 155:2-6;      contained publicly available
    Exh. 20                            information, and Frankel
                                       sent the sample blotter to
                                       Ziv, a Chicago broker-dealer,
                                       as a sample of the type of
                                       business Frankel “would like
                                       to do” if he were to acquire
                                       Ziv (or any other
                                       brokerdealer). Frankel did
                                       not ask for Alpine’s trade
                                       runs. The sample blotter did
                                       not identify Alpine or
                                       Scottsdale as broker-dealer,
                                       and did not identify any
                                       customers. Frankel never
                                       acquired Ziv (or any other
                                       broker-dealer).
    30.                                Deny. Hurry Dep. 90: 15 –
                                       91: 10 (Hurry acknowledged
    The blotter of Alpine’s trade      that the blotter does not        Frankel improperly proffers
    runs is proprietary to Alpine as   identify Alpine or the           legal argument.

                                                  17
Case 8:18-cv-02869-VMC-CPT Document 132-1 Filed 10/04/19 Page 18 of 25 PageID 2731



    it is shows all of the trades       customers who made the
    cleared through Alpine on those     trades, and that the blotter is
    dates. This information is not      only confidential if coupled
    publicly available, and Alpine      with identification of the
    derives economic advantages by      customers who made the
    the public not knowing this         trades). At page 155: 2-6,
    information. This material was      Frankel acknowledged that
    not provided by Alpine to           the anonymous trades on the
    Frankel. Cruz Decl. ¶ 9             blotter, while publicly
                                        available, would not
    Frankel Depo. 155:2-6               necessarily be listed in the
                                        format on the blotter. Frankel
                                        explained that he lawfully
                                        requested and obtained what
                                        he understood to be a sample
                                        trade blotter, and that he sent
                                        the sample blotter to Ziv, a
                                        Chicago broker-dealer, as a
                                        sample of type of business
                                        Frankel “would like to do” if
                                        he were to acquire Ziv (or
                                        any other brokerdealer).
                                        Frankel did not ask for
                                        Alpine’s trade runs. The
                                        sample blotter did not
                                        identify Alpine or Scottsdale
                                        as broker-dealer, and did not
                                        identify any customers.
                                        Frankel never acquired Ziv
                                        (or any other broker-dealer).
                                        (Frankel Dep. 152: 13 – 154:
                                        1; 155: 2 – 156: 17; 29: 6-
                                        23).
    31.                                 Deny. Frankel’s employment
                                        as Alpine’s CEO terminated
    Frankel’s employment was            on August 1, 2018, but he
    terminated in October 2018.         continued as a non-exclusive
    Hurry Depo. 61:24-62:6              consultant for Alpine
                                        through October 31, 2018.
    Frankel Depo. 26:4-10               (Frankel Dep. 22: 13-20; 26:
                                        4-13; Frankel Declaration
                                        (Doc. 16- 1) at ¶12)
    32.                                 Deny. Frankel continued as a
                                        non-exclusive consultant for
    Upon his termination, Frankel       Alpine until October 31,
    did not notify Plaintiffs that he   2018. (Frankel Dep. 26: 4-

                                                    18
Case 8:18-cv-02869-VMC-CPT Document 132-1 Filed 10/04/19 Page 19 of 25 PageID 2732



    had their documents in his         13; Frankel Declaration         Frankel improperly proffers
    possession, nor did Defendant      (Doc. 16-1) at ¶12). Frankel legal argument and
    delete or return said documents.   received the plaintiffs’        extraneous facts.
    Cruz Decl. ¶ 10                    demand for return of their
                                       documents containing
    Frankel Depo. 44:24-45:4;          Confidential Information on
    63:18-22; 64:16-19; 66:2-4;        Friday, November 9, 2018.
    71:21-23; 75:18-24: 78:11-14;      On the next business day,
    78:18-20; 85:8-18; 90:19-24;       Monday, November 12,
    96:12-14; 122:1-7; 124:3-8;        Frankel sent an email to
    127:25-128:13; 129:21-130:4;       plaintiffs’ counsel offering to
    131:21-132:3; 133:20-25:           return the plaintiffs’
    137:13-21                          documents containing
                                       Confidential Information if
                                       the plaintiffs would tell him
                                       what they considered
                                       confidential, or all
                                       documents if the plaintiffs
                                       could not decide what was
                                       confidential. The plaintiffs
                                       ignored Frankel’s offer and
                                       sued him less than 10
                                       business days after Frankel
                                       received the plaintiffs’
                                       demand. In their demand, the
                                       plaintiffs only referenced and
                                       attached the Initial
                                       Nondisclosure Agreement;
                                       they did not reference or
                                       attach the Employee
                                       Nondisclosure & Computer
                                       Use Agreement. The Initial
                                       Nondisclosure Agreement
                                       gave Frankel ten business
                                       days to return confidential
                                       documents after receipt of
                                       written request from the
                                       plaintiffs. (See Frankel’s
                                       Declaration (16-1),
                                       plaintiffs’ demand and
                                       referenced Non-Disclosure
                                       Agreement (16- 4), and
                                       Frankel’s timely reply (16-
                                       5). Frankel testified that he
                                       deleted the plaintiff’s



                                                  19
Case 8:18-cv-02869-VMC-CPT Document 132-1 Filed 10/04/19 Page 20 of 25 PageID 2733



                                      documents after a computer
                                      consultant retrieved them
                                      and Frankel produced them
                                      with his initial disclosures on
                                      February 1, 2019. (Frankel
                                      Dep. 47, 1-17); Frankel’s
                                      initial disclosures served
                                      February 1, 2019 (Doc. 35-
                                      3)).
    33.                               Frankel admits that he
                                      received the plaintiff’s letter
    On November 9, 2018,              demanding return of their
    Plaintiffs sent a letter to       documents containing
    Frankel, requesting the return of Confidential Information on
    all documents, records, and/or    Friday, November 9, 2018.
    copies thereof in his possession, (See Frankel Declaration
    custody, or control that contain (Doc. 16-1, 16-4, and 16-5)).
    any Confidential Information.
    Frankel Depo. 46:5-22; Exh. 3



    34.                             Deny. The plaintiffs            Frankel improperly proffers
                                    ‘demand letter represented      legal argument and
    Despite having Plaintiffs’      that the Initial Nondisclosure extraneous facts
    documents in his possession,    Agreement required Frankel
    Frankel did not return any      to return the plaintiffs’
    documents in response to this   documents 10 business days
    request. Frankel Depo. 46:23-25 after his receipt of written
                                    demand. On the next
                                    business day, Monday,
                                    November 12, after receiving
                                    the plaintiffs’ demand on
                                    Friday, November 9, 2018,
                                    Frankel sent an email to
                                    plaintiffs’ counsel offering to
                                    return the plaintiffs’
                                    documents containing
                                    Confidential Information, if
                                    the plaintiffs would tell him
                                    what they considered
                                    confidential, or all
                                    documents, if the plaintiffs
                                    could not decide what was
                                    confidential. The plaintiffs
                                    ignored Frankel’s offer and

                                                   20
Case 8:18-cv-02869-VMC-CPT Document 132-1 Filed 10/04/19 Page 21 of 25 PageID 2734



                                     sued him less than 10
                                     business days after Frankel
                                     received the plaintiffs’
                                     demand. In their demand, the
                                     plaintiffs only referenced
                                     and attached the Initial
                                     Nondisclosure Agreement;
                                     they did not reference or
                                     attach the Employee
                                     Nondisclosure & Computer
                                     Use Agreement. The Initial
                                     Nondisclosure Agreement
                                     gave Frankel ten business
                                     days to return confidential
                                     documents after receipt of
                                     written request from the
                                     plaintiffs. (See Frankel’s
                                     Declaration (16-1),
                                     plaintiffs’ demand and
                                     referenced Non-Disclosure
                                     Agreement (16-4), and
                                     Frankel’s timely reply (16-
                                     5).
    35.                              Frankel admits that he
                                     engaged a forensic computer
    On February 11, 2019, Frankel    expert to retrieve all emails
    made his first document          and documents received at
    production, which included       his personal email addresses
    Plaintiffs’ documents and        and that Frankel produced
    information that Frankel         these emails and documents
    previously emailed to himself.   in accordance with the
    Susman Decl. ¶ 4.                protocol described in his
                                     Initial Disclosures served on
    Frankel Depo. 45:24-46:1;        February 1, 2019. (Doc. 35-
    66:2-4; 75:21-24: 85:14-18;      3).
    90:22-24; 122:5-7; 124:6-8;
    128:8-13; 130:2-4; 132:1-3;
    133:23-25: 137:19-21

    36.
                                     Deny. Frankel Dep. 152: 13
    Shortly after Frankel’s          – 154: 1; 155: 2 – 156: 17;     Frankel improperly proffers
    termination from Alpine and      29: 6-23 (Frankel lawfully      legal argument and
    after Plaintiffs requested the   requested and obtained what     extraneous facts
    return of their information,     he understood to be a sample
    Frankel sent the trade run

                                                21
Case 8:18-cv-02869-VMC-CPT Document 132-1 Filed 10/04/19 Page 22 of 25 PageID 2735



    document to the owner of a        trade blotter, which
    broker-dealer that he was         contained publicly available
    attempting to purchase as         information. Frankel sent the
    evidence of the amount of daily   sample blotter to Ziv, a
    activity that he believed he      Chicago broker-dealer, as a
    could achieve. Frankel Depo.      sample of type of business
    152:13-23; 155:7-156:5;           Frankel “would like to do” if
    156:13-17; Exh. 20                he were to acquire Ziv (or
                                      any other brokerdealer).
                                      Frankel did not ask for
                                      Alpine’s trade runs. The
                                      sample blotter did not
                                      identify Alpine or Scottsdale
                                      as broker-dealer, and did not
                                      identify any customers.
                                      Frankel never acquired Ziv
                                      (or any other broker-dealer).

    37.                               Deny. While working as a         Frankel improperly proffers
                                      non-exclusive consultant for     legal argument and
    Frankel also worked with          Alpine, Frankel also             extraneous facts.
    AtlasBanc Holdings                consulted for AtlasBanc
    Corporation / Atlas FinTech       Panama concerning its effort
    Holdings Corp. to acquire         to buy a US broker-dealer.
    Koonce Securities. Frankel        AltasBanc Panama never
    Depo. 36:7-12; 147:2-18           “consummated” the
                                      purchase. Frankel was a non-
    Susman Decl. ¶¶ 5, 6 Exh. 1       exclusive consultant who
                                      was permitted to consult
                                      with AtlasBanc concerning
                                      its failed effort to acquire a
                                      US broker-dealer. (Frankel
                                      Dep. 36: 3 - 37: 10; 146: 25
                                      – 147: 18; Frankel
                                      Declaration (Doc. 16-1) at
                                      ¶12).
    38.                               Deny. Frankel explained that     Frankel improperly proffers
                                      he lawfully requested and        legal argument and
    Frankel provided Alpine’s trade   obtained what he understood      extraneous facts.
    runs to Atlas, Koonce, and the    to be a sample trade blotter,
    DTCC. Susman Decl. ¶¶ 5, 7        and that he sent the sample      Frankel improperly did not
    Exh. 2                            blotter to Ziv, a Chicago        produce in discovery the
                                      broker-dealer, as a sample of    trade blotter or his
                                      type of business Frankel         communications with Atlas,
                                      “would like to do” if he were    Koonce or the DTCC.
                                      to acquire Ziv (or any other

                                                 22
Case 8:18-cv-02869-VMC-CPT Document 132-1 Filed 10/04/19 Page 23 of 25 PageID 2736



                                         broker-dealer). Frankel did
                                         not ask for Alpine’s trade
                                         runs. The sample blotter did
                                         not identify Alpine or
                                         Scottsdale as broker-dealer,
                                         and did not identify any
                                         customers. Frankel never
                                         acquired Ziv (or any other
                                         broker-dealer). (Frankel Dep.
                                         152: 13 – 154: 1; 155: 2 –
                                         156: 17; 29: 6-23). The
                                         plaintiffs did not ask Frankel
                                         about, and did not have him
                                         authenticate, Frankel’s
                                         alleged submissions of the
                                         sample blotter to Atlas,
                                         Koonce, or DTCC. Frankel’s
                                         alleged submissions of the
                                         blotter to Atlas, Koonce, or
                                         DTCC may not, therefore, be
                                         considered on summary
                                         judgment, but even if the
                                         alleged submissions could be
                                         considered, Frankel’s
                                         responses about his
                                         submission of the blotter to
                                         Ziv make clear that Frankel
                                         did nothing wrong.

   Dated this 4th day of October 2019.

                                                  /s/ Jordan Susman
                                                  Charles J. Harder, Esq.
                                                  Jordan Susman, Esq.
                                                  HARDER LLP
                                                  132 South Rodeo Drive, Fourth Floor
                                                  Beverly Hills, CA 90212-2406
                                                  Tel: (424) 203-1600
                                                  Fax: (424) 203-1601
                                                  E-mail: charder@harderllp.com
                                                  E-mail: jsusman@harderllp.com

                                                  Kenneth G. Turkel – FBN 867233
                                                  Shane B. Vogt – FBN 257620
                                                  BAJO | CUVA | COHEN | TURKEL
                                                  100 North Tampa Street, Suite 1900

                                                    23
Case 8:18-cv-02869-VMC-CPT Document 132-1 Filed 10/04/19 Page 24 of 25 PageID 2737



                                      Tampa, Florida 33602
                                      Tel: (813) 443-2199
                                      Fax: (813) 443-2193
                                      E-mail: kturkel@bajocuva.com
                                      E-mail: svogt@bajocuva.com
                                      Attorneys for Plaintiffs




                                        24
Case 8:18-cv-02869-VMC-CPT Document 132-1 Filed 10/04/19 Page 25 of 25 PageID 2738



                                  CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on October 4, 2019, the foregoing document was filed with the
   Court’s CM/ECF system, which will send electronic notice to all counsel of record.
                                               /s/ Jordan Susman
                                               Attorney




                                                 25
